April 28, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:PayPal Funds (the “Trust”) File No. 333-80205 Request for Withdrawal of Amendments Gentlemen/Madam: Pursuant to Rule477 under the Securities Act of 1933 (the “Act”), the Trust hereby requests the withdrawal of the Trust’s post-effective amendments filed with respect to: PayPal Fund for Good (the “Fund”) Series Identifier: S000029754 The Trust filed the following post-effective amendments relating to the Fund on the dates shown: 485APOS June 8, 2010 485BXTAugust 20, 2010 485BXTSeptember 16, 2010 485BXTOctober 14, 2010 485BXTNovember 10, 2010 485BXTDecember 9, 2010 485BXTJanuary 6, 2011 485BXTFebruary 3, 2011 485BXTMarch 3, 2011 485BXTMarch 31, 2011 Each of the filings listed included a prospectus and statement of additional information relating exclusively to the Fund.The Trust made the filing on June 8, 2010 for the purpose of adding the Fund as a new series of the Trust.The nine additional filings were made for the purpose of delaying the automatic effectiveness date of the amendment.As of the last filing shown, the amendment was scheduled to become effective on April 29, 2011. Subsequent to these filings, the Trust decided not to go forward with the offering of the Fund as a series of the Trust.No securities were sold in connection with this offering. If you have any questions, please call David A. Hearth of Paul, Hastings, Janofsky & Walker LLP at (415) 856-7007. Very Truly Yours, /s/ Odeh Stevens Odeh Stevens
